Title: To George Washington from Major General Lafayette, 24 October 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear General
            philadelphia the 24th october 1778
          
          You will be surpris’d to hear that I am yet in this city, and that I Could never get out till this time—My own business were immediately done, and I Receiv’d from Congress all possible Marks of kindness and affection—but public affairs do’nt go quite so fast, and I am detain’d for the expedition of projects, instructions, and Many papers which I am to Carry with me—the zeal for the Common Cause prevents my leaving this place before I am dismiss’d—however I will certainly Set out to Morrow after Noon at farthest.
          Congress have been pleas’d to grant me an undetermin’d furlough by the Most polite and honorable Resolves, to which they have added a letter for the king in my behalf—I will show the whole to your excellency as soon as I’ll have the pleasure to See you, and as I hope to arrive two days after this letter I think it is useless to trouble you with Copies.
          I have Receiv’d an answer from lord Carlisle where he Conceals himself behind his dignity, and by a prudent foresight he objects to entering into any account in any change of Situation.
          
          
          
          There is a plan going on which I think you will approuve off—the idea was not suggested by me, and I acted in the affair a passive part—I will speack to your excellency in longer terms, and with more freedom at the first interview—may I hope, My dear general, that you will order the inclos’d letters to be Sent immediately to Boston, as some of them Bring orders for a frigatte to put herself in Readiness. With the highest respect and most tender affection I have the honor to be Your excellency’s Most obedient humble servant
          
            lafayette
          
        